Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Election/Restriction filed on 05/10/2021. Claims 1-6 are pending. Claims 7-20 are withdrawn.
Election/Restrictions
Applicant's election with traverse of elected Invention I, claim 1-6, and Species IV in the reply filed on 05/10/2021 is acknowledged.  The traversal is on the ground(s) that Applicant respectfully disagrees as the restriction has not been properly established under MPEP 8§ 803/806.05(j). For example, the Office has failed to identify any mutually exclusive features. Applicant does not concede criterion (1) has been shown and does not believe the inventions are obvious variants, but the restriction is improper for a least the above reason.  Applicant respectfully disagrees as the restriction has not been properly established under MPEP 8§ 803/806.05(j). For example, the Office has failed to identify any mutually exclusive features. Applicant does not concede criterion (1) has been shown and does not believe the inventions are obvious variants, but the restriction is improper for a least the above reason.
This is not found persuasive because because under U.S. restriction practice, the Inventions I and II and III are independent and distinct are clearly method and systems/apparatus and Species I-IV are structures with different embodiments that are not obvious as shown in Fig. 1-3, and Fig. 6, with burden being that they require different fields of search, have separate status in the art due to recognized divergent subject Invention II and Invention III, have the relation that are systems, one requires “the second prism positioned in a first refracted second-harmonic generation (SHG) light path of the polarized source light”, while the other “the second prism positioned in a first refracted desired light path of the polarized source light”, the inventions do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Invention I and II, are related as process and apparatus the process require the first prism and the second prism to be positioned upstream, and does not require a spatial filter. Invention I and III, are related to process and apparatus, where the process does not require the first prism and the second prism to be positioned upstream, and does not require a spatial filter, as previously mentioned. This is not found persuasive because there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  Moreover, Applicant has not pointed out any error in the requirement and has not stated on the record or submitted evidence that the Invention groups/Species are not patentably distinct.  Accordingly, it is still seen that the search and the examination of all of the species would indeed place an undue burden on the examiner. As previously explained the Invention/Species are independent or distinct because two different combinations, not disclosed as capable of use together, having different modes of operation, different functions and different effects are independent.  Where there is no disclosure of a relationship between species (see MPEP§806.04(b)), they are independent inventions. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019, 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terraciano et al. (US8817831B1).
Independent claim 1, Terraciano teaches a method (Figs. 1 and 5; see abstract, [col. 5;50:67 col. 6;1:67]), comprising: 
passing polarized source light through a first prism (Figs. 1 and 5; prism e.g. 38, [col. 3:]; “A second harmonic generator SHG, for example, a LBO nonlinear crystal, is provided in optical communication with the IR beam which has a vertical polarization”; [col. 7; 10:12] “a pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams”. Examiner note – IR beam is a polarized source having vertical polarization that passes through prism e.g. 38), the polarized source light including second-harmonic generation (SHG) light and fundamental light and separating the SHG light from the fundamental light (Figs. 1 and 5; [col. 7; 10:12] “a pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams); and 
passing the separated SHG light through a second prism ([col. 7;29:33] “As can be seen in FIG. 5 the UV beam is refracted by prism 38 along with some of the IR and second harmonic beam with different angles which separates the beams. The beams are directed to prism 40 where the beams are further refracted”).
Claim 5, Terraciano teaches invention of claim 1, wherein a significant portion of the fundamental light is not passed through the second prism (see Fig. 5; [Col. 7;37:45] “Thus, the UV beam from prism 40 counter propagates in the direction opposite the beams propagating through bore 34. The UV beam is the directed through bore 36 to travel in the opposite direction to the beam propagating through crystal THG. The infrared and second harmonic beams are dispersed by the prisms and a main portion is directed into the walls of the prism enclosure. The remainder of the IR and second harmonic beams are off axis and impact harmlessly into the walls of the UV propagation section 32” Examiner note – see Fig. 5, there is significant beam portions that are off axis and head towards the walls of UV propagation and does not pass through second prism e.g. 40).
Claim 6, Terraciano teaches invention of claim 1, wherein the SHG light is directed towards a desired destination after being passed through the second prism (see Fig. 5; see Fig. 5; [Col. 7;37:45] “Thus, the UV beam from prism 40 counter propagates in the direction opposite the beams propagating through bore 34. The UV beam is the directed through bore 36 to travel in the opposite direction to the beam propagating through crystal THG. The infrared and second harmonic beams are dispersed by the prisms and a main portion is directed into the walls of the prism enclosure” Examiner note – see Fig. 5, the SHG light beams are directed towards a desired destination e.g. output beams toward UV propagation section e.g. 32 after being passed through the second prism e.g. 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Terraciano et al. (US8817831B1) as applied to claim 1 above, and further in view of Ellis et al. (US20110149281A1)
Claim 2, Terraciano teaches the invention of claim 1, further comprising passing the SHG light through a spatial filter following passing the SHG light through the second prism (Figs. 1 and 5; [col. 5; 58:62] “The main compartment 12 has an exit port, desirably a window 22 transparent to IR and/or second harmonic radiation. This allows propagation of the output beam from the main compartment and prevents debris from the UV compartment from contaminating the main compartment”. [col. 8;21:25]. The window e.g. 22 acts as a spatial filter allowing the propagation while preventing any contamination by the UV light).
In the alternative that Terraciano does not teach comprising passing the SHG light through a spatial filter following passing the SHG light.
However, Ellis further teaches comprising passing the SHG light through a spatial filter following passing the SHG light (see Fig. 9; [0070], [0083] “SHG beams 960 and 961 that are filtered by spatial filter 921”).
Therefore, Ellis further teaches comprising passing the SHG light through a spatial filter following passing the SHG light as it enables wavelength filtering that allows only the SHG light to pass through ([0069]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention from Terraciano, comprising passing the SHG light through a spatial filter following passing the SHG light according to the teaching from Ellis, for the purpose of having wavelength filtering that allows only the SHG light to pass through (Ellis, [0069]).

Claim 3, Terraciano, Ellis combination teaches invention of claim 2, wherein the fundamental light is not passed through the spatial filter (Ellis; Fig. 9; see Fig. 9; [0070], [0083] “SHG beams 960 and 961 that are filtered by spatial filter 921”. Examiner note – light that is not filtered or passes through the spatial filter is the fundamental light).

Claim 4, Terraciano, Ellis combination teaches invention of claim 2, further comprising receiving the SHG light downstream of the first prism, the second prism (Terraciano; see Fig. 1 and 5; [col. 7; 10:12] “a pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams).
Terraciano does not explicitly disclose further comprising receiving the SHG light at a detector downstream of the spatial filter.
However, Ellis further teaches comprising receiving the SHG light at a detector downstream of the spatial filter (see Fig. 9; [0070], [0083] “SHG beams 960 and 961 that are filtered by spatial filter 921 to leave SHG beam 962 that is then filtered and detected by detector 922”).
Therefore, Ellis further teaches comprising receiving the SHG light at a detector downstream of the spatial filter as it enables producing data that is sent to data processor 826, where the data may be stored and processed ([0067]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention from Terraciano, comprising receiving the SHG light at a detector downstream of the spatial filter according to the teaching from Ellis, for the purpose of producing data that is sent to data processor 826, where the data may be stored and processed (Ellis, [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872